J-A20028-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: M.C., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: E.N.C., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 12 MDA 2019

            Appeal from the Decree Entered December 3, 2018
  In the Court of Common Pleas of Cumberland County Orphans' Court at
                       No(s): 094 Adoptions 2018

 IN THE INT. OF: M.H., A MINOR       :    IN THE SUPERIOR COURT OF
                                     :         PENNSYLVANIA
                                     :
 APPEAL OF: E.N.C., MOTHER           :
                                     :
                                     :
                                     :
                                     :
                                     :    No. 28 MDA 2019

            Appeal from the Decree Entered December 3, 2018
  In the Court of Common Pleas of Cumberland County Orphans' Court at
                       No(s): 093 Adoptions 2018

 IN THE INTEREST OF: M.C., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: E.N.C., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 55 MDA 2019

            Appeal from the Order Entered December 6, 2018
 In the Court of Common Pleas of Cumberland County Juvenile Division at
                    No(s): CP-21-DP-0000176-2017

 IN THE INTEREST OF: M.H., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
J-A20028-19


                                               :
                                               :
    APPEAL OF: E.N.C., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 56 MDA 2019

               Appeal from the Order Entered December 6, 2018
    In the Court of Common Pleas of Cumberland County Juvenile Division at
                       No(s): CP-21-DP-0000141-2017


BEFORE: GANTMAN, P.J.E., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY McLAUGHLIN, J.:                         FILED OCTOBER 31, 2019

        E.N.C. (“Mother”) appeals from the orders changing the dependency

goals for her children M.H. (born 2007) and M.C. (born 2015) from

reunification to adoption, and the decrees terminating her parental rights to

the children. Mother’s counsel has filed an Application for Leave to Withdraw

and an Anders1 brief. We grant counsel leave to withdraw, and affirm the

orders and decrees of the trial court.

        The trial court set forth the factual and procedural history in its Pa.R.A.P.

1925(a) opinions, which we adopt and incorporate herein. See Trial Court

Opinion (In the Interest of M.H.), filed February 8, 2019, at 1-10; Trial Court

Opinion (In the Interest of M.C.), filed February 8, 2019, at 1-9.2 To

summarize the procedural history, the court placed M.H. and M.C. in

____________________________________________


1   Anders v. California, 386 U.S. 738 (1967).

2 The trial court issued a separate Rule 1925(a) opinion for each child, in which
the court explained its reasons for entering both the goal change order and
termination decree concerning that child.

                                           -2-
J-A20028-19



emergency      protective     custody     in   September   and   November   2017,

respectively, and thereafter adjudicated them dependent. In September 2018,

the Cumberland County Children and Youth Services (“CYS”) filed a Petition

for Goal Change Permanency Hearing for each child and Petition for

Involuntary Termination of Parental Rights for each child.

       The court held a bifurcated hearing on the petitions on November 28,

2018, and December 3, 2018. Between the two hearings, the court heard

testimony from Mother, multiple CYS caseworkers, employees from Mother’s

parenting education and visitation program, the drug tester for Mother’s

probation program, M.C.’s foster mother, and M.H. The guardian ad litem for

the children and the attorney for the children also participated in the

proceedings. After the November 28 hearing, the court ordered that the

permanency goal for each child be changed to adoption.3 After the December

3 hearing, it entered decrees involuntary terminating Mother’s parental rights

to each child. Mother filed a timely notice of appeal from each of the four

orders and decrees.4




____________________________________________


3 The goal change orders were dated November 28, 2018, but filed upon the
trial court docket on December 6, 2018.

4The two notices of appeal Mother filed for the goal change orders erroneously
stated that the orders were entered on November 28, 2017. We have
amended the caption to reflect that the orders were entered on December 6,
2018. See note 1, supra.

                                           -3-
J-A20028-19



       As stated above, Mother’s counsel has filed an Application for Leave to

Withdraw and an Anders brief. In the Anders brief, Mother’s counsel presents

the issues as follows:

       1. Did the trial court abuse its discretion and commit an error of
       law when it found, despite a lack of clear and convincing evidence,
       that the children’s permanent placement goals of reunification
       were neither appropriate, nor feasible and ordered goal changes
       to adoption, thus contravening section 6351(f) of the Juvenile Act,
       42 Pa.C.S. § 6351(f)?

       2. Did the trial court abuse its discretion and commit an error of
       law when it found, despite a lack of clear and convincing evidence,
       that sufficient grounds existed for a termination of [Mother’s]
       parental rights in the children, and when it failed to primarily
       consider the children’s developmental, physical and emotional
       needs and welfare, thus contravening sections 2511(a) and
       2511(b) of the Adoption Act, 23 Pa.C.S. §§ 2511(a) & 2511(b)?

Anders Brief at 4 (suggested answers omitted). In the argument section of

the brief, counsel elaborates on Mother’s position that the court failed to give

proper weight to Mother’s compliance with her Family Service Plan objectives,

failed to assess Mother’s progress in light of a similarly situated adult, and

disregarded the primary purpose of the Juvenile Act—to preserve family unity.

Mother has not responded to the application to withdraw or filed a pro se brief.

Appellee, CYS, has submitted a letter in support of the Anders brief, in lieu

of filing its own brief.5




____________________________________________


5 The guardian ad litem for the children has also submitted a letter in support
of the Anders brief. The attorney for the children has submitted a letter
relying on the trial court’s Rule 1925(a) opinions.

                                           -4-
J-A20028-19



        Before we may address Mother’s issues, we must pass on counsel’s

request to withdraw. Commonwealth v. Orellana, 86 A.3d 877, 879

(Pa.Super. 2014). An Anders brief that accompanies a request to withdraw

must:

        (1) provide a summary of the procedural history and facts, with
        citations to the record;

        (2) refer to anything in the record that counsel believes arguably
        supports the appeal;

        (3) set forth counsel’s conclusion that the appeal is frivolous; and

        (4) state counsel’s reasons for concluding that the appeal is
        frivolous. Counsel should articulate the relevant facts of record,
        controlling case law, and/or statutes on point that have led to the
        conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009); see also In

re V.E., 611 A.2d 1267, 1275 (Pa.Super. 1992) (extending Anders briefing

criteria to withdraw of appointed counsel from involuntary termination of

parental rights proceedings).

        Counsel must also provide a copy of the Anders brief to the client, along

with a letter that advises the client of the right to: “(1) retain new counsel to

pursue the appeal; (2) proceed pro se on appeal; or (3) raise any points that

the appellant deems worthy of the court[’]s attention in addition to the points

raised by counsel in the Anders brief.” Orellana, 86 A.3d at 880 (quoting

Commonwealth v. Nischan, 928 A.2d 349, 353 (Pa.Super. 2007)). If we

determine that counsel has satisfied these requirements, we then examine the

record to determine if the appeal is wholly frivolous. Commonwealth v.


                                       -5-
J-A20028-19


Dempster, 187 A.3d 266, 271-72 (Pa.Super. 2018) (en banc). If we find the

appeal is wholly frivolous, we may grant counsel leave to withdraw and dismiss

the appeal. Id. at 271.

      Our review of the instant Anders brief reveals that it complies with the

necessary requirements. In addition, counsel has served a copy of the brief

on Mother, and sent her a letter stating that she has a right to respond to the

application to withdraw, raise other issues, and pursue the appeal either on

her own or through other counsel. We therefore turn to our own review of

whether a non-frivolous issue exists for appeal.

      We will first address the termination of Mother’s parental rights. Our

scope and standard of review in cases involving the termination of parental

rights are as follows:


      A party seeking termination of parental rights bears the burden of
      establishing grounds for termination by clear and convincing
      evidence. Clear and convincing evidence is evidence that is so
      clear, direct, weighty, and convincing as to enable the trier of fact
      to come to a clear conviction, without hesitation, of the truth of
      the precise facts in issue. We accept the findings of fact and
      credibility determinations of the trial court if the record supports
      them. If the factual findings have support in the record, we then
      determine if the trial court committed an error of law or abuse of
      discretion.

In re Adoption of K.C., 199 A.3d 470, 473 (Pa.Super. 2018) (internal

quotation marks and citations omitted).

      In its Rule 1925(a) opinions, the trial court explained that CYS presented

clear and convincing evidence that termination of Mother’s parental rights to


                                      -6-
J-A20028-19



M.H. and M.C. was warranted under 23 Pa.C.S.A. §§ 2511(a)(2), (5), and

(8).6 Specifically, the court found there was ample evidence of Mother’s
____________________________________________


6   The applicable sections of the statute state as follows:

        (a) General rule.--The rights of a parent in regard to a child may
        be terminated after a petition filed on any of the following
        grounds:

                                          ***

           (2) The repeated and continued incapacity, abuse, neglect
           or refusal of the parent has caused the child to be without
           essential parental care, control or subsistence necessary for
           his physical or mental well-being and the conditions and
           causes of the incapacity, abuse, neglect or refusal cannot or
           will not be remedied by the parent.

                                          ***

           (5) The child has been removed from the care of the parent
           by the court or under a voluntary agreement with an agency
           for a period of at least six months, the conditions which led
           to the removal or placement of the child continue to exist,
           the parent cannot or will not remedy those conditions within
           a reasonable period of time, the services or assistance
           reasonably available to the parent are not likely to remedy
           the conditions which led to the removal or placement of the
           child within a reasonable period of time and termination of
           the parental rights would best serve the needs and welfare
           of the child.

                                          ***

           (8) The child has been removed from the care of the parent
           by the court or under a voluntary agreement with an
           agency, 12 months or more have elapsed from the date of
           removal or placement, the conditions which led to the
           removal or placement of the child continue to exist and
           termination of parental rights would best serve the needs
           and welfare of the child.



                                           -7-
J-A20028-19



“repeated neglect of M.H.’s mental health needs,” and Mother’s “continued

drug use and unaddressed domestic violence and punishment in the home,”

which left M.H. and M.C. to be without essential parental care. Tr. Ct. Op.

(M.H.) at 14; Tr. Ct. Op. (M.C.) at 13. The court found that Mother “has made

only minimal strides in achieving her goals and failed in the follow-through in

every arena to the extent that the circumstances prompting [CYS’s]

involvement from the start continued to exist, over a year after [CYS’s]

intervention.” Tr. Ct. Op. (M.H.) at 14; Tr. Ct. Op. (M.C.) at 13. The court also

found the evidence indicated that Mother “will not remedy these conditions

within a reasonable period of time, given [Mother’s] lack of willingness to

accept her role in [CYS’s] involvement and failure to make any significant

progress to remedy the circumstances thereto in the 14 months [Mother] had

to make those changes.” Tr. Ct. Op. (M.H.) at 14; Tr. Ct. Op. (M.C.) at 13.

       The court also found that termination of Mother’s parental rights was in

the children’s best interests, as required by 23 Pa.C.S.A. § 2511(b).7
____________________________________________


23 Pa.C.S.A. § 2511(a)(2), (5), (8).

7 This portion of the termination statute requires the court to consider the
following:

       (b) Other considerations.--The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant



                                           -8-
J-A20028-19



Regarding M.H., the court observed that “[t]estimony from the current

caseworker, the initial caseworker, the guardian ad litem, the attorney for the

child, the [parental education program] visitation supervisor, the parent

educator, and M.H. herself evidenced that M.H.’s best interests cannot be

vindicated in [Mother’s] care,” and that the evidence shows that it is in M.H.’s

best interest to permanently place her “with a family that can care for M.H.

and provide for her the stable, permanent, and safe home that an 11-year-

old child requires.” Tr. Ct. Op. (M.H.) at 15.

       Regarding M.C., the court stated it “heard the testimony of the

caseworkers, the foster mother, the guardian ad litem, the attorney for [the

children], and others,” which indicated “that prolonging the status of

[Mother’s] parental rights would be detrimental to M.C., given [Mother’s]

failure to improve on, or even recognize, [CYS’]s and this [c]ourt’s concerns

for M.C.’s well-being in her care.” Tr. Ct. Op. (M.C.) at 14. The court noted

that “M.C. is three years old and has been loved and cared for by her foster

parents for over a year of her young life[, and they] can and do provide the

child with the stability, permanency, safety, and affection she needs.” Id.

       After a thorough review of the certified record, the submissions of the

parties, and the relevant law, we conclude that the trial court did not commit
____________________________________________


       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

23 Pa.C.S.A. § 2511(b).

                                           -9-
J-A20028-19



an error of law or abuse of discretion in involuntary terminating Mother’s

parental rights to M.H. and M.C. The trial court’s conclusions are supported by

clear and convincing record evidence, and our independent review has not

uncovered any non-frivolous issues for appeal. We therefore affirm the

decrees terminating Mother’s parental rights on the basis of the well-reasoned

opinions of the Honorable Christylee L. Peck, which we adopt and incorporate

herein. See Tr. Ct. Op. (M.H.) at 10-15; Tr. Ct. Op. (M.C.) at 9-14.

       We next address the orders changing the children’s permanency goals

to adoption. We review such orders for an abuse of discretion. In re C.J.R.,

782 A.2d 568, 569 (Pa.Super. 2001). When reviewing a goal change order,

“we are bound by the facts as found by the trial court unless they are not

supported in the record.” Id. (quoting In the Interest of A.P., 728 A.2d 375,

378 (Pa.Super. 1999)). A trial court considering a goal change “must focus on

the child and determine the goal in accordance with the child’s best interests

and not those of his or her parents.” Id. (quoting A.P., 728 A.2d at 378).

       In its Rule 1925(a) opinions, the trial court explained that the goal

changes were warranted under 42 Pa.C.S.A. § 6351(e), (f), (f.1), and (g).8

See Tr. Ct. Op. (M.H.) at 16; Tr. Ct. Op. (M.C.) at 16. The court stated it
____________________________________________


8 These sections guide a court’s analysis at a permanency review hearing, and
provide that a court shall determine the placement or disposition “which is
best suited to the safety, protection and physical, mental and moral welfare
of the child,” based on such factors as the “appropriateness, feasibility and
extent of compliance with the permanency plan,” “extent of progress made
toward alleviating the circumstances which necessitated the original
placement,” and the “appropriateness and feasibility of the current placement
goal for the child.” See 42 Pa.C.S.A. § 6351(e), (f), (f.1), and (g).

                                          - 10 -
J-A20028-19



ordered the goal changes because during CYS’s attempts at reunification,

which lasted over a year for each child, Mother “demonstrated an

unwillingness to change the circumstances that led to [CYS’s] involvement

because of, evidently, her belief that she is not in need of [CYS’s] services and

that [CYS’s] concerns have somehow been contrived from the start or the

result of fabrications on the part of M.H.” Tr. Ct. Op. (M.H.) at 17; see also

Tr. Ct. Op. (M.C.) at 16. The court also noted the unsanitary and unsafe

conditions of Mother’s home in March 2018; her use of methamphetamines

from March through November 2018; her refusal to obtain a drug and alcohol

assessment; and her failure to attend visits with the children. Tr. Ct. Op.

(M.H.) at 17-18; Tr. Ct. Op. (M.C.) at 16-17. The court concluded that

reunification with Mother was “not feasible nor in the best interests of the

child[ren]” and that the goal change was appropriate “based on [Mother]’s

lack of progress toward the most critical goals [CYS] set for her and discussed

with her repeatedly.” Tr. Ct. Op. (M.H.) at 18; Tr. Ct. Op. (M.C.) at 17.

      After a thorough review of the certified record, the submissions of the

parties, and the relevant law, we conclude that the trial court did not abuse

its discretion in ordering the permanency goals for M.H. and M.C. be changed

to adoption. The trial court’s conclusions are supported by the record, and our

independent review has not uncovered any non-frivolous issues for appeal.

We therefore affirm the goal change orders on the basis of the well-reasoned

opinions of the Honorable Christylee L. Peck, which we adopt and incorporate

herein. See Tr. Ct. Op. (M.H.) at 15-18; Tr. Ct. Op. (M.C.) at 14-17.

                                     - 11 -
J-A20028-19



     Orders and decrees affirmed. Application for Leave to Withdraw granted.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/31/2019




                                  - 12 -
                                                                                Circulated 09/25/2019 09:28 AM




IN THE INTEREST OF M.C.,                  IN THE COURT OF CO:MMON PLEAS OF
     a Minor
                                       .·- CmvIBERLAND COUNTY, PENNSYLVANIA
Appeal ofE.C., Mother                     176-DP-2017

                         OPINION PURSUANT TO PA.R.A.P. 1925

Peck, J., February L__, 2019-
       0n November 17, 2017, M.C. was placed in emergency protective custody of
Cumberland County Children and Youth Services (CCCYS, or the Agency), 1 and
subsequently placed in shelter care on November 20, 2017.2 On November 30, 2017,
M.C. was ordered dependent.' The Agency, by and through its solicitor, Lindsay D.
Baird, Esquire, tiled    a Petition   for Goal Change Permanency Hearing on September 4,
2018,4 and a Petition for Involuntary Termination of Parental Rights of Appellant on
November 15, 2018.5
       This Court held a hearing on the Agency's goal change and termination petitions
over the course of two days on November 28, 2018 and December 3, 2018. This Court
ordered a goal change from reunification to adoption on November 28, 2018.6 At the.
close of the December 3, 2018 hearing and on consideration of the evidence, this Court
terminated Appellant's parental rights by Final Decree as to both of her children.7
Appellant filed a Notice of Appeal and Statement of Matter's Complained of on Appeal
on December 28, 2018, complaining that this Court erred in terminating Appellant's

1
  Order for Emergency Protective Custody, November 17, 2017 (Peck, J.),
2
  CCCYS Exhibit No. J, Recommendation for Shelter Care, November 20, 2017 (adopted by this Court
by Order dated November 27, 2017).
3
  CCCYS Exhibit No. I, Recommendation for Adjudication and Disposition-Child Dependent,
November 30, 2017 (adopted by Order by this Court by Order dated December 6, 20.l 7).
4
  Petition for Goal Change Permanency Hearing, September 4, 2018'.
s Petition for Involuntary Termination of Parental Rights of E.G. Under Section 2512 of the Adoption
Act, November 15, 20J8.
6
  Permanency Review Order, November 28, 2018 (Peck, J.).
7
  Re: Petition for Involuntary Termination of Parental Rights ofE.C. Under Section 2Sl 2 of the Adoption
Act, In Re: Adoption of M.C., Final Decree, December 3, 2018 (Peck, J.); R_e: Petition for Involuntary
Termination of Parental Rights of E.G. Under Section 2512 of the Adoption Act, In Re: Adoption of
M.H., Final Decree, DecemberS, 2018 (Peck, J,),
parental rights, as well as in ordering a goal change to adoption.8 Appellant complains as
follows:
            The trial court abused its discretion and committed an error of
            law when it found, despite a lack of clear and convincing
            evidence, that sufficient grounds existed for a termination of
            appellant's parental rights in her child, and when it failed to
            primarily consider the child's developmental, physical and
            emotional needs and welfare, thus contravening sections 251 I(a)
            and 251 l(b) of the Adoption Act, 23 Pa.C.S.A. §§ 251 l(a) &
            25ll(b).9                                                              .


            The trial court abused its discretion and committed an error of
            law when it found, despite a lack of clear and convincing
            evidence, that the child's permanent placement goal of
            reunification was neither appropriate, nor feasible and ordered a
            goal change to adoption, thus contravening section 6l5J(f) ofthe
            Juvenile Act, 42 Pa.C.S.A. § 635l(f).1°

       Pursuant to Pa. R.A.P. I 925(a), this Opinion is written in support of this Court's
judgment.
                                   STA1EMENT OF FACTS
    a. Background
    Appellant is the biological mother of M.C., born in 2015. Agency involvement began
with M.C.'s older sibling (CIM.H.n) in September of 20.17 when the Agency received a
referral based   on Appellant's failure to meet M.H. 's mental health needs, as well as
                                                                      11
concerns with the ..deplorable" condition of the family home,              Appellant's drug use; and
domestic violence and inappropriate .punishment in the home.12 At that time, .M.C.


8
   Concise StatemenfofMatters Complained of'on Appeal, December 28, 2018 (Orphan's Court docket);
ConciseStatement of Matters Complained of on Appeal, December 28, 2018 (dependency docket).
9
   Concise Statement of Matters Complained of on Appeal, December 28, 2018 (Orphan's Court docket).
°
1
11
    Concise Statement of Matters Complained of on Appeal, December 28, 2018 (dependency docket).
    Findings of fact at the adjudicatory hearing for M.C. 's dependency included an Agency caseworker's
description of the home as having "a strong odor of animal urine, piles of trash and clothing, a flea
infestation, and a propane heater serving as the source of heat." CCCYS Exhibit No. l., Recommendation
for Adjudication and Disposition - Child Dependent, November 30, 2017 (adopted by this Court by Order
dated December 6, 2017).
12
   CCCYS Exhibit No. I, Recommendation for Shelter Care, November 20, 2017' (adopted by this Court
by Order dated November 27, 2017)� CCCYS .Exhibit No. I, Recommendation for Adjudication and
                                                  2
became the subject of a Safety Plan with the Agency wherein Appellant's contact with
M.C. was to be supervised. 13 On November 16, 2017, the Agency became aware of
M.C.'s unsupervised presence in Appellant's home, and M.C. was placed in emergency
protective custody onNovember 17, 2017 and subsequently in shelter care onNovember
20, 2017.14 M.C. was ordered dependent on November 30, 2017. 15
   Throughout Agency involvement, the permanency plans in place each had the primary
goal of reunification. 16 The Agency's Initial Family Service Plan for Appellant was
developed on October 27, 2017, with continued revisions through June 18, 2018.17 At the
time of the termination and goal change hearing, as testified to by CCCYS caseworker
Debra Zervanos, Appellant's Family Service Plan recommended that Appellant obtain
and maintain adequate and safe housing, work toward improving the parent-child
relationship, eliminate domestic violence and inappropriate discipline in the home,
achieve drug and alcohol sobriety, achieve mental health stability, and cooperate with the
Agency and the criminal justice system. 18 Appellant took some measures to meet her
goals, but failed in the follow-through of the Agency's and this Court's most critical
concerns, including continued drug use, lack of progress in her own mental health, and
· failure to recognize her role in Agency involvement or cooperate with the Agency to
work toward reunification.


Disposition -Child Dependent, November 30, 2017 (adopted by this Court by Order dated December 6;
ZOl7); Transcript of Proceedings, In Re: Termination of Parental Rights/Goal Change/Permanency
Review, November.28; 2018, at 35 (Peck, J.)(hereinafter'"N.T. lat_."). See also Petition for
Involuntary Termlnation of Parental Rights of E.C. Under Section 2512 of the Adoption Act, 'November
15, 2018. .                        .
13
   CCCYS Exhibit No. l, Recommendation for Adjudication and Disposition - Child Dependent;
November 30, 2017 (adopted by this Court by Order dated December 6, 2017).
14
   Order for Emergency Protective Custody.November 17, 2017 (Peck, J.); CCCYS Exhibit No. 1,
Recommendation for Shelter Care, November 20, 2017 (adopted by this Court by Order dated November
27, 2017).
1
 ' CCCYS ExhibitNo. l, Recommendation for Adjudication and Disposition - Child Dependent,
November 30, 2017 (adopted by this Court by Order dated December 6, 2017).
16
 · CCCYS Exhibit No. 5, Initial Child's Permanency Plan dated January 10, 2018, revised January 16,
2018, June 19, 2018.
17
   CCCYS Exhibit No. 7, Initial Family Service Plan dated October 27, 2017, revised January 16, 2018,
June 18, 2018.
18
   CCCYS Exhibit No. 7, Family Service Plan dated June 18, 2018.
                                                                       3



                            .............----·-·---------·-·•"'•' ·-----------.-· -------··--------   .
       This Court held a goal change and termination hearing over two days, on November
28, 2018 and December 3, 2018, based on the Agency's petitions to change the
permanency goal to adoption and to terminate Appellant's parental rights; This Court
ordered a goal change from reunification to adoption on November 28, 2018.19 At the
close of evidence, this Court terminated Appellant's parental rights on December 3,
2018.20
       b. Appellanes Status at the Time of the Termination Hearing
       Appellant was expected to maintain adequate. and safe housing, work toward
improving the parent-child relationship, eliminate domestic violence and inappropriate
discipline in the home, achieve drug and alcohol sobriety, achieve mental health stability,
and cooperate with the Agency and criminal justice system.21
       Agency concerns with housing stemmed most critically from the unsanitary condition
of the home, the amount of accessible weapons that Appellant and her paramour display
in the home, as well as the lack ofan appropriate bedroom for Appellant's children.22 As
to weaponry, Appellant and her paramour display knives. on the wall of their bedroom
and had a BB gun accessible to the children in the kitchen on top of the refrigerator. 23
Testimony at the termination and goal change hearing showed that at the time of initial
Agency involvement, Appellant's bedroom door was left ajar to allow heat from the
kerosene heater in the living room to heat all of the home, and the knives were therefore
accessible to the children?4
       An unannounced Agency home..visit in September of2017 showed debris, garbage,
and old food lying about, and the bedroom for the children consisted of only a mattress
on the floor.25 By March of 2018, still posing concerns in the home were various car

19
   Permanency Review Order, November 28, 2018 (Peck, J.).
20
   Re: Petition for Involuntary Termination of Parental Rights of E.C. Under Section 2512 of the
Adoption Act, Final Decree, December 3, 2018 (Peck, J;).
21
   CCCYS Exhibit No. 7, Family Service Plan dated June 18, 2Q 18.
22
      N.T. I at 38, 4.9-50.
23
      Id. at SO, 70.
24�

 Transcript of Proceedings, In Re: Continued Termination of Parental Rights/GoalChange/Pennanency
-ls
Review. December 3, 2018, at 92-93 (Peck. J.)(hereins.fter ''N.T. II at_:"}.
                                                    4
parts, including blow torches, and dog feces.26 At the termination hearing, Appellant
presented recent photographs she took of the inside of the home, showing progress she
made about a year after initial Agency involvement, including                      a   bedroom for the
children.27 Appellant testified that, contrary to the Agency's records and testimony, she

kept the bedroom door locked since the lock was recommended to her by crisis care staff
during an incident concerning her older child.28
      .Appellant obtained a parenting assessment; the resulting recommendation was that
she obtain a psychological evaluation, obtain a drug evaluation, and participate in the
parenting education program.29 Appellant's parent educator in the program, Erin Brown
of Alternative Behavior Consultants ("ABC"), testified that it took her two weeks to get
return contact from Appellant to begin the program." Subsequently, Appellant was a no-
show for the first and third .sessions." Appellant did ultimately complete the parenting
program, but Ms. Brown testified that Appellant showedlack of accountability or focus
on the children during those sessions. Ms. Brown reported that "a lot of the sessions
circled around her relationship with [her paramour]," and that "[tjhere were times where .
. . she would place all the blame on one of the children instead of taking any
responsibility for things."32 Ms. Brown explained that the blame centered mostly on
M.C.'s older sibling, and that Appellant "made no mention of [']I did this so .ABC
occurred.'[']."33 Instead, 11[i]t was more so [M.H.] has a history of not telling the truth.

And [M.H.] has done this and [M.H.] has done that. So it was all focused around what
[M.H.] has done. to lead us to that point."34




26
    Id. at 11.
27
    See, e.g;, id. at 20-21. The ABC supervisor noted that the recent photos depicted the home "look[ing]
 remarkably different now in these photographs.".l!!. at21.
 22
    ld, at 28.
29- I
· N.T. at 31.   .
 30    . •
    N.T.11 at 7.
31   .w..
32
     Id. at 8.
33
     Id. at 9.
34   ht,_
                                                     5



                                -----·---------·--···.
       Appellant was offered 48 supervised visits with M.C. between January 2018 and
November of 2018, and attended 30 of those." Three of the eighteen missed visits were
based on the foster parents' inability to bring the child rather than on the part of
Appellant.36          To Appellant's credit, the visitation supervisor testified that Appellant
engaged well with the child and always came prepared with a snack for her.37 However,
Appellant was late for 47% of the visits she attended with M.C, and. on some missed
visits simply did not appear without calling to cancel, which resulted in the supervisor
thereafter requiring Appellant to appear for the visits before ABC called the foster family
to bring M.C. 38 The supervisor testified that Appellant "found that that was too much for
her to do. She couldn't come and sit for the hour, so we never did fulfill that
obligation. "39
       As to mental health, Appellant's parenting assessment resulted in a recommendation
to obtain a psychological evaluation, and the Family Service Plan additionally listed a
goal for Appellant to obtain a mental health assessment and follow all resulting
recommendations.f In March of 2Q 18, Appellant sent the Agency caseworker an
evaluation that did not include any input from the Agency or show 'any indication of
psychological testing." Appellant testified that she was aware the document was
unacceptable to the Agency as an evaluation, but did not obtain any further evaluations
because she disagreed that the evaluation lacked Agency input.42
        Appellant is routinely testing positive for methamphetamines. Appellant was
participating in drug screens from March 2018 through the time of the termination
hearing in November 2018.43 Appellant's first screening was on March 13, 2018 when

ss N.T. lat 21.
3& Id.    .
37
      Id.
38
      Id. at21-23.
 39
     Id. at22.
40
     Id. at3 I, 38. The Agency included the mental health goal in the Family Service Plan because M.H.
· reported that Appellant had threatened to harm herself and because of the parenting assessment
  recommendation ..Mt at 41.
  41
     Id. at 40-4 I.
  �2-        .
     N.T. n at 40-41.
 43
      N.T. I at IO.
                                                                             6



                               "·"····---�--·-· ..··---- . -·.. ---.-"··•·'''"'   ,.....   .   ..
she tested positive for methamphetatnines and subsequently failed to appear for
screenings for three months.44 Thereafter, Appellant again tested positive for
methamphetamines on June 27, July 12, September 14, September 18, September 26,
October 4, October 15, October 24, and November 8 of 2018.45 In the midst of the
screens, in August of 2018, the caseworker sent Appellant notice that she would be
removed from the program for failing to appear at appointments for screenings.46 The
Restorative Sanctions Coordinator who supervised the drug screens testified that she told
Appellant multiple times that she could get Appellant help, given her repeated positive
screens, but Appellant denied using meth other than stating she once accidentally
ingested meth when she used a friend's vape.47
          Appellant completed three drug and alcohol evaluations but failed to follow through
with the recommendations. The evaluations from May 5, 2018 and August 2, 2018
recommended outpatient groups for Appellant, but Appellant did not comply and was
therefore            discharged   against advice.48Appellant's   August   31,   2018   evaluation
recommended inpatient treatment, but Appellant again failed to comply ;49 Appellant
testified that she "never received paperwork in the mail" from the first evaluation, that
she did not comply with a recommendation for group in the second evaluation because
the meeting time interfered with visits with her children and with her work schedule, and
that the third evaluation was "coerced" by the Agency .50 Appellant stated that she
ultimately obtained a fourth assessment because she disagreed with the third assessment's
recommendation to participate in inpatient treatment.I" At the time of the termination
                                                                           52
hearing, Appellant stated she was planning to go to group meetings.



44  Id.
    Id.
    4S
46
    Id. at 40.
 47
    Id. at 16, 82.
  8
,4 Id. at 39.
 49
    M.,, at 39-40.
·
    50
         N.T. 11 at 37-48.
    51
         Id. at 38-39 ...
    52
         Id. at ;39-40.
                                                    7
     As to domestic violence, the Agency's concerns Stemmed from M.C. 'solder sibling's
statements to the initial caseworker that Appellant would threaten suicide when Appellant
and her paramour argued, which they frequently did, and that M;C, 's sibling witnessed
Appellant's paramour pull Appellant by the hair on at least oneoccasion.53 M.C.'s sibling
also stated that Appellant's paramour turned off the electricity during an argument with
Appellant, which resulted in M.C. tripping over a cinder block and injuring herself inside
the home.54 M.C.'s sibling also stated that M.C. was present on occasions of Appellant
throwing objects at M.C.'s sibling, that Appellant has hit M.C.'s sibling with a metal
hanger across her back, and that Appellant's paramour has hit M.C.'s sibling with a
wooden post and required her to hold and carry cinder blocks for punishment.f M.C.'s
sibling additionally stated that Appellant's paramour "used to hit [M.C�] a lot, like a lot.
If she was just doing something that like any I-year-old would do, like touch things, grab
things because they don't know what they are grabbing, she would get slapped for it.
Like if it was just like the simplest thirig like a pencil, she would get slapped.7756 The
extent of Appellant's progress consists of Appellant giving the caseworker a certificate
several years old showing she completed a domestic violence session, as Appellant felt
she needed no more counseling in that area.57 Appellant denies any domestic violence
                             58
persists in the household.
      Appellant ultimately failed to alleviate concerns that led to Agency involvement or
make significant progress on her goals.
      c. M.C.'s Status at the Time of the Hearing
      M.C. just turned three years old. She is outgoing, extremely social, and doing very
well with her foster parents,59 whom she calls "Mommy and Daddy.,,60 M.C. has lived
with her foster parents and their biological son, as well as a dog and cat, for over a year

Sl Jd. at 91.
S4 Jd. at 92.
55
   Id. at 80-81, 93.
ss Id. at 82.
57
   Id. at 39.
,a Id.
-59-           .
     N.T. lat49.
60   Id. at 85. .
                                                                8



                                  ---·----·------------·----------------···---·· ········
prior to the termination hearing when she was less than two years old.61 The foster
parents love the child and intend to adopt her.62 The foster parents' sonis seven years
older than M.C., shares a birthday with M.C., and M.C. enjoys playing with him.63 M.C.
goes to daycare during the day where she learns the alphabet, colors, and numbers, and at
home she enjoys taking care of her baby dolls and putting them to bed.64 The foster
parents will continue visits with M.C.'s older sibling, and are open to visits between M.C.
and Appellant in the future if the "(biological] family is healthy and able to be around
her."65 The Agency was unable to place M.C. and her sibling together, but the children
see each other on a regular basis and their respective foster families are in ongoing
contact/"
                                        DISCUSSION
       a. Sufficiency of Evidence of Statutory Ground Under23 Pa.C.S. § 251 l(a)
       This Court begins by addressing the standard of review applicable to Appellant's
claims. Pennsylvania appellate courts "adherej] to the view that the trial court is in the
best position to determine credibility, evaluate the evidence, and make a proper ruling."
In re R.l.S .• 36 AJd 567, 572 (Pa. 2011) (internal citations omitted). Absent an abuse of
discretion or error of law, where the trial court's findings are supported by competent
evidence, an appellate court must affirm the trial court even though the record could
support the opposite result. In the Interest         of R.J.T.• 9 A.3d 1179, 1190 (Pa. 2010).
Pennsylvania courts have held that "an abuse of discretion does not result merely because
the reviewing court might have. reached a different conclusion. Instead, a decision may be
reversed for an        abuse of discretion           only   upon   demonstration    of manifest
unreasonableness, partiality, prejudice, bias, or ill-will." In re Adoption of S.P., 47 A.3d
817, 826 (Pa. 2012) (internal citations omitted).

61
  Id. at 54, 84·85; CCCYS Exhibit No. I, Recommendation for Shelter Care, November 20, 2017
1:dopted by this Court by Order dated November 27, 2017).
  N.T. I at 84.
113Id.     . .
64
   Id;
65
   Id. at 87.
66
      ML. at 46.
                                                 9
     Appellant argues that this Court erred in terminating her parental rights under 23
Pa.C.S. § 2511 (a) and (b), and that this Court erred in ordering the goal change to
adoption.67 We begin by addressing the termination ofparental rights. When evaluating a
petition for termination of parental rights, a court must conduct a two-part analysis. First,
a court must determine if the Agency has proven that at least one of the statutory grounds
of termination set out in 23 Pa.C.S. § 2511 ( a) has been inet. See In re B.L.W,, 843 A.3d
380, 384 (Pa. Super; 2004) (en bane). Second, the court must_ evaluate whether the
termination is in the best interest of the child, as required by 23 Pa.C.S. § 2511 (b). Id.
The burden is on the Petitioner to prove by clear and convincing evidence" that the
asserted grounds for seeking the termination of parental rights are valid. In re R.N.J., 985
A.2d 273, 276 (Pa. Super. 2009); Appellant argues that the Agency failed to meet the
statutory grounds for termination of parental rights under 23 Pa.C.S. § 251 l(a) and (b).
     The fulfillment of any one subsection of Section 2511 (a) satisfies a threshold
sufficient for a court to proceed to evaluate the best interests of the child under Section
251 l(b). In re B.L.W., 843 A.3d 380, 384 (Pa. Super. 2004) (en bane). The Agency
alleged in its Petition the following grounds under Section 251 l(a) to terminate
Appellant's parental rights:

     l.     23 Pa.C.S.A 25     n
                               a (2): The repeated and continued incapacity,
            abuse, neglect or refusal of the parent has caused the child to be
            without essential parental care, control or subsistence necessary
            for the child's physical or mental well-being and causes of the
            incapacity, abuse, neglect or refusal cannot or will not be
            remedied by the parent.
     II.    23 Pa.C.8.A 2511 a (5): The child has. been removed from .the
            care of the parent by the court or under a voluntary agreement
            with an agency for a period of at least six months, the conditions
            which led to the removal or placement of the child continue to

67
   Concise Statement of Matters Complained of on Appeal, December 28, 2018 (Orphan's Court docket);
Concise Statement of Matters Complained of on Appeal, December 28, 2018 (dependency docket).
68
   "Before terminating a parent's rights, the trial court must receive testimony 'that is so clear, direct,
weighty and convincing as to enable the trier of fact to come to a clear conviction, without hesitance, of
the truth of the precise facts in issue."" In re Adoption of A�C., 16'.2 A.3d 1123, 1133 (Pa. Super. 2017)
(quoting In re Adoption ofAtencio. 650 A.2d 1064, I 066 (Pa. 1994 )}.
                                                     10
                                   exist, the parent cannot or will not remedy those conditions
                                   within a reasonable period of time, the services or assistance
                                   reasonably available to the parent are not likely to remedy the
                                   conditions which led to the removal or placement of the child
                                   within a reasonable period of time, and termination of the
                                   parental rights would best serve the needs and welfare of the
                                   child.
                          III.     23 Pa. C.S.A 2511 a (8): The child has been removed from the
                                   care of the parent by the court or under a voluntary agreement
                                   with an agency. twelve months or more have lapsed from the
                                   date of the removal or placement, the conditions which led to the
                                   removal or placement of the child continue to exist, and
                                   termination of parental rights would best serve the needs and
                                   welfare of the child;69

                                 In this case, M.H. was placed in emergency protective custody of the Agency on
                                                                                                  71
                     November 17, 201770 and in shelter care on November 20, 2017,                     over a year prior to
                     the temiination of Appellant's parental rights on December 3, 2018.72 Initial Agency
                     involvement and concerns began with Appellant's responses to M.C.'s older sibling's
                     mental health needs, inappropriate housing for the children, domestic violence and
                     inappropriate discipline in the home, and Appellant's drug use.73 Over the course of
                     Agency involvement exceeding one year, Appellantfailed to meet most of the Agency's
                     goals for Appellant to reunify with M.C. and summarily denied the existence of many of
                     the Agency's safety concerns. Appellant's lack of sense of responsibility in Agency
                     involvement manifested itself into lack of cooperation or willingness to address the issues
                     prompting and perpetuating M.C,'s placement outside of Appellant's home.

                     69
                        Petition for Involuntary Termination of Parental Rights of E.C. Under Section 2512 of the Adoption
                     Act, November JS, 20l8..
                     70
                        Order for Emergency Protective Custody, November 17, 2017 (Peck. J.).
                     71
                        CCCYS Exhibit No. 1, Recommendation for Shelter Care, November 20, 2017 (adopted by this Court
                     by Order dated November 27, 2017).
                     72
                        Re: Petition for Involuntary Termination of Parental Rights of E.c; Under Section 2512 of the
                     Adoption Act, Final Decree, December 3, 2018 (Peck, J.);
                     73
                        CCCYS Exhibit No. 1, Recommendation for Shelter Care, November 20, 20 J 7 (adopted by this Court
                     by Order dated November 27, 2017); CCCYS Exhibit No; 1, Recommendation for Adjudication and
                     Disposition - Child Dependent. November 30, 2017 (adopted by this Court.by Order dated December 6,
                     2017); N.T. lat 35. See also Petition for Involuntary Termination of Parental Rights of E.C. Under
                     Section 2512 of the AdoptionAct, November 15, 2018;

                                                                        11




--   ..   -·----·· . ··�··· ···-------.--.   �·-   ···---------·---·--�·-
                 Appellant's overall progress with her goals can be summarized by a statement the
           caseworker made at the termination hearing:
                        I think. she tries. I think [Appellant] starts. It's the follow-
                        through; the completion. . . ·. And in fact, very recently I even
                        sent her a letter and tried to step by step [tell Appellant] what
                        needed to be done, all the objectives that she needed to still do to
                        complete. When we Were out at her home, we did that. We had a
                        team meeting following the last hearing, so there were
                        opportunities .... I think [Appellant] will schedule a drug and
                        alcohol evaluation [for example], and then maybe she'll be late to
                        it; and it will need to be rescheduled or maybe she'll forget or
                        maybe she'll go and do that part, but then not do the
                        recommendations. So we oftenjust start. lt just doesn't follow
                        through.74

                 Appellant's progress has been minimal. Appellant refuses to follow recommendations
           based on her disagreement with the same •. Appellant was expected to improve the parent-
           child relationship with M.C., but failed to consistently appear to such a degree that ABC
           required Appellant to appear on-site before      ABC would     call the foster family to bring
           M.C. However, Appellant found this, too, overly burdensome.75
                 Appellant's parenting skills assessment resulted in a · recommendation to attend a
           parenting skills course, for which Appellant missed two of the      first three appointments."
            When Appellant did appear and complete the program, she placed blame on her oldest
            child for Agency involvement, 77 leading the parent educator to have concerns with
           Appellant's ability to make strides without "some sort of understanding of what [her] part
            or role is in a situation."78
                 Appellant's denial of responsibility for the conditions leading to M.C.'s removal
            reverberated throughout Agency involvement, preventing Appellant from meeting her
            Family Service Plan goals. Appellant tested positive for methamphetamines in March of
            2018, missed three months of testing, and then again tested positive in June, July,
            74
               N.T. lat 71-72.
            75
               lfL at 22.
            76
               N.T. II at 10.
            77
               lg. at 8-9.
            78
               Id. at 16.
                                                           12




•-·�-�· 0 ----N-• ••··----·          ...   ·------·
  September, October, and November of 2018 just prior to the termination hearing.79
 Appellant, however, refused help and denied using meth other                     than an "accidental
  ingestion" around the time of the Agency referral in September of 2017. 80 Appellant
  additionally failed to meet her mental health goal for failure to allow the Agency
  adequate input into her mental health eva]uatiort.81
        Since M;C. was removed from Appellant's care, Appellant has made only minimal
  strides in achieving her goals and failed in the follow-through in every arena to the extent
  that the circumstances prompting Agency involvement from the start continue to exist,
  over a     year after Agency intervention. Accordingly, Section 25ll(a)(8) is satisfied. The
  Agency has also proven by clear and convincing evidence that Appellant will not remedy
  these conditions within a reasonable period of time, given Appellant's lack of willingness
  to accept her role in Agency involvement and failure to make any significant progress to
  remedy the circumstances leading thereto in the excess of one year that Appellant had to
  make those changes .. Section 25ll(a)(5) .is therefore satisfied. Finally, the Agency
  satisfied Section 25ll(a)(2) by clear and convincing evidence given Appellant's
  continued drug use and unaddressed domestic violence and punishment in the home,
  leading M.C. to be without essential parental care. Given Appellant's denial of
  responsibility          for her role in the circumstances,   it appears such neglect of M.C. will not
  be remedied in the future.
         With at least one of the statutory grounds met pursuant to 23 Pa.C,S. § 251 l(a), this
  Court turned to Section 251 l(b)-whether termination serves the best interests of the
  child, as discussed infra.
         b. Sufficiency of Evidence that Termination of Parental Rights was in the Child's.
             Best Interest
         Section 251 l{b) requires that this Court determine whether termination is in the best
  interests of the child. A trial court "shall give primary consideration to the


  79
       N.T. I at 8-i 0.
  80
       Id. at 16, 82.
  81
       N.T, 11 at 40� I.
                                                       13



------- · ·----
developmental, physical and emotional needs and welfare of the child." 23 Pa.C.S. §
251 l(b). See also In reB.L.W., 843 A.3d 380, 384 (Pa. Super. 2004) (en bane) {outlining
the two-step analysis). Furthermore, "the rights of a parent shall not be terminated solely
on the basis of environmental factors such as inadequate housing, furnishings, income,
clothing and medical care if found to be beyond the control of the parent." 23 Pa.C.S. §
2511 {b ). Pennsylvania appellate courts have stated that the emotional needs and welfare
ofthe child have properly been interpreted to include "intangibles such as love, comfort,
security, and stability." In re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). When making a
Section 2511 (b) determination, the courts are to focus on the child, not· the parent. In Re
Adoption ofC.L.G., 956 A.2d 999, 1008           (Pa. Super 2008)(en bane).
   This Court finds competent evidence in the record that it is in M.C/s best Jnterests to
terminate Appellant's parental rights and allow for her to be adopted by her foster
parents. M.C. is three years old and has been loved and cared for by her foster parents for
over a year of her young life. It is M.C. 's developmental, physical, and emotional needs
that must drive this Court's analysis, which each point to her foster parents who can and
do provide the child with the stability, permanency, safety, and affection she needs. This
Court heard the testimony of the caseworkers, the foster mother, the guardian ad litem,
the attorney for child, and others, who each led this Court to rule that prolonging the
status of Appellant's parental rights would be detrimental to M.C., given Appellant's
failure to improve on, or even recognize, the Agency's and this Court's concerns for
M.C,'s well-being in her care, Appellant's conduct over the past year, including her push-
back against Agency services to help her reunify with M.C. and her continued drug use,
leaves this Court without confidence that Appellant is willing or able to provide M.C.
with safe or stable care. M.C. is being lovingly cared for by her foster family, where she
has been for over a year. It is in M.C.'s best interests to remain there and be permitted the
familial permanency she needs. The Agency has proven, by clear and convincing
evidence, that it is in the best interests of the child to terminate Appellant's parental rights
pursuant to 23 Pa.C.S. § 25ll(b).


                                                     14



                              ·---------··-·····-····- .. ···--··
     c. Goal Change to Adoption and Appellant's Progress
     Finally, Appellant complains on appeal,
             The trial court abused its discretion and committed an error of
             law when it found, despite a lack of clear and convincing
             evidence, that the child's permanent placement goal of
             reunification was neither appropriate, nor feasible and ordered a
             goal change to adoption, thus contravening section 635 l(f) of the
             Juvenile Act, 42 Pa.C.S.A. § 6351 (f).82

      When considering a petition for a goal change to adoption of a dependent child, the
trial court will evaluate:
             the continuing necessity for and appropriateness of the
             placement; the extent of compliance with the service plan
             developed for the child; the extent of progress made towards
             alleviating the circumstances that necessitated the original
             placement; the appropriateness and feasibility of the current
             placement goal for the child; and a likely date by which the goal
             for the child might be achieved.

In Interest of A.N.P., 155 A.3d 55, 66 (Pa. Super 2017) {internal citations omitted).
         Although reunification of the family is the primary permanency goal, the Juvenile
Act mandates the arrangement of "another alternative permanent family when the unity
of the family cannot be maintained." 42 Pa.C.S. § 630l(b). Accordingly, reuniting a child
with his or her biological parent(s) rather than changing the goal to adoption should not
become "rigid adherence to the principle regardless of the circumstances." In re J.S.W .•
651 A.2d 167, 170 (Pa. Super 1994). Changing a child's goal to adoption is based on the
policy that "[a] child's life simply cannot be. put on hold in the hope that the, parent will
summon the ability to handle the responsibilities of parenting." In re Adoption ofM.E.P.,
825 A.2d 1266, 1276 (Pa. Super. 2003). If a child welfare Agency has made reasonable
efforts at reunification that have failed, then within 18 months, the Agency must redirect
its efforts towardjinalizing permanency for the child in an adoptive borne. In re G.P.-R.,
851 A,2d 967 (Pa. Super. 2004) (emphasis added). The trial court looks to subsections


81
     Concise Statement of Matters Complained ofon Appeal.December 28. 2018 (dependency docket).
                                                  15
635l(e), (f), (f.l), and (g) of theJuvenile Act83 to determine the permanency goal that is
"best suited to the safety, protection, and physical, mental, and moral welfare     of the
Child." In Interest of A.N.P., 155 A,3d at 67. The best interests of the child must direct
the Court's reasoning, and the "[s]afety, permanency, and well-being of the child must
take precedence over all other considerations, including the rights of the parents." In re
A.K., 906 A.2d 596 (Pa. Super. 2006); In re N.C., 909 A.2d 818, 823 (Pa. Super 2006)
(emphasis in original).
        This Court's decision to order the goal change to adoption       was   not one of
determining that the child has waited long enough for permanency, though M.C. has, or
that the time when Appellant will be able to appropriately care for and ensure the safety
and developmental well-being of the child is at some time too far into the future. This
Court ordered the goal change because of sufficient evidence· that such a time will not
come. Appellant has demonstrated an unwillingness to change the circumstances that led
to Agency involvement because of, evidently, her belief that she is not in need of Agency
services and that the Agency's concerns have somehow been contrived. from the start or
the result of fabrications on the part of M.C. 's older sibling. Over one year has passed
between M.C.'s removal from Appellant's care and the goal change to adoption
permanency. As discussed in the above sections ofthis Opinion, Appellant is unwilling to
accept her role in Agency involvement and has refused to accept or act on
recommendations made to her in the Agency's effort to reunify Appellant with the child.
        In March of 2018, Agency visits to the house still showed dog feces in the home,
bJow torches and car parts lying about, the plethora of decorative knives still present and
accessible to the children, and no appropriate bedroom for Appellant's children."
Appellant tested positive for methamphetamines from March of 2018 through November
of 2018, and denies any drug use at all outside of "accidentally ingesting meth" once
                            85
prior to Agency involvement, Appellant refused to obtain a drug and alcohol


83
   .See 42 Pa.C.S. § 6351.
84
    N.T. II at 11.
8
 ' N.T. I at 10, 16, 82� 1'LT. ll at 39;

                                            16
assessment and follow up on recommendations based on her disagreement with the same
and insistence she does not need help. 86 Appellant was expected to improve her
relationship and attend visits with M.C., but missed 15 of those offered and at times
failed to appear without warning:87 The Agency eventually asked that she appear at visits
before M.C. was brought in to see Appellant, but Appellant could not do so when it
meant arriving and then waiting for the child's arriva}.88 Appellant was asked to attend
parenting education services, but spent, according to the parent educator, an unsettling
amount of time blaming M.C. 's sibling for the status of her life. 89
        This Court joins in the Agency's and the guardian ad litem's: position that the most
appropriate placement for M.C. is the loving and stable foster home in which she has
lived since she was less than two years old, based on Appellant's lack of progress toward
the most critical goals the Agency set for her and discussed with her repeatedly. This
Court determined after consideration of all the evidence that reunification would mean
placing the child in nearly the same position she was in at the start of Agency
involvement Most notably, Appellant is still testing positive for methaniphetamines and
still void of personal responsibility for how her conduct and care affect M.C. Appellant
instead continues to deny drug use, refuses mental health services, and evidently views
Agency involvement as the direct result of M.C. 's sibling's conduct. Reunification is not
feasible nor in the best interests of the child and would instead be detrimental to remove
.her from what has been, for all intents and purposes, her family for over a third of her
life.
                                       CONCLUSION
        This Court finds the issues raised by Appellant on appeal without merit. For the
reasons articulated in the above Opinion, this Court respectfully requests the Superior
Court of Pennsylvania to affirm this Court's order granting the Agency's 'Petition for



86 N.T. Il at37-40.
87
  N.T.lat21 ..:23.
88
  Id. at 22.
89N.T.
        11 at 16-17.
                                               17
Termination of Parental Rights of Appellant, E.C., and the child's permanency goal
change. to adoption.


                                                    BY THE COURT,




                                                    Christylee L. Peck,   J.
R.H. Hawn, Jr., Esq.
The Law Offices of R.H. Hawn, Jr., LLC
39 Old Coach Lane
Carlisle, PA 17013
Attorney for Appellant/Mother

Lucy Johnston- Walsh, Esq.
Children's Advocacy Clinic
45 N. Pitt Street
Carlisle, PA 17013
Guardian ad litem

Lindsay D. Baird, Esq.
Cumberland County Children & Youth Services
16 West High Street
Suite 200
Carlisle, PA 17013
Solicitor for CCC&YS




                                             18



           . ...-�.-----·-   ---------------···-   -·-·
                                                                                  Circulated 09/25/2019 09:28 AM




IN THE INTEREST OF M.H.,                  IN THE COURT OF COMMON PLEAS OF
        a Minor                         : CUMBERLAND COUNTY, PENNSYLVAN1A


Appeal ofE.C., Mother                      141-DP-2017

                          OPINION PURSUANT TO PA.R.A.P. 1925

Peck, J., February __F_, 2019-
        0n September 27, 2017, M.H. was placed in emergency protective custody of
Cumberland County Children and Youth Services (CCCYS, or the Agency).' 'Ille
following day, on September 28, 2017, the child was placed in shelter care2 and ordered
dependent.' On September 4, 2018, the Agency, by and through its solicitor, Lindsay D.
Baird, Esquire, filed a Petition for Goal Change Permanency Hearing to change the goal
to adoption permanency," and a Petition for Involuntary Termination of Parental Rights
ofE.C. on November 15, 2018.5
        This Court held a hearing on the Agency's goal change and termination petitions
over the course of two days on November 28, 2018 and December 3, 2.018, and ordered
the goal change from reunification to adoption on November 28, 2018.6 At the close of
the December 3, 2018 hearing and on consideration of the evidence, this Court
terminated Appellant's parental rights by Final Decree as to both of her children,"
Appellant filed a Notice of Appeal and Statement of Matters Complained of on Appeal

I
  CCCYS Exhibit No. 2, Order for Emergency Protective Custody, September 27, 2017 (Guido, P.J.);
Transcript of Proceedings, In Re: Termination of Parental Rights/Goal Change/Permanency Review,
November 28, 2018, at 34 (Peck, J.) (hereinafter ''N.T. i at_.").
2
  Recommendation for Shelter Care, September 28, 2017 (adopted by court order dated October 10,
2017).
3
  CCCYS Exhibit No. 2, Recommendation for Adjudication and Disposition - Child Dependent,
September 28, 2017 (adopted by court order dated October 10, 2017); N.T. I at 34.
4
  Petition for Goal Change Permanency Hearing, September 4, 2018.
5
  Petition for Involuntary Termination ofParental Rights of E.C. Under Section 2512 of the Adoption
Act, November 15, 2018.
6
  Permanency Review Order, November 28, 2018 (Peck, J.).
7
  Re: Petition for Involuntary Termination of Parental Rights of E. C. Under Section 2512 of the Adoption
Act, In Re: Adoption of M.H., Final Decree, December 3, 2018 (Peck, J.); Re: Petition for-Involuntary
Termination of Parental Rights ofE.C. Under Section 2512 of the Adoption Act, In Re: Adoption of ·
M.C., Final Decree, December 3, 2018 (Peck. J .).
on December 28, 2018, complaining that this Court erred in terminating Appellant's
parental rights, as well as in ordering a goal change to adoption. 8 AppeJJant complains as
follows:
            The trial court abused its discretion and committed an error of
            law when it found, despite a lack of clear and convincing
            evidence, that sufficient grounds existed for a termination of
            appellant's parental rights in her child, and when it failed to
            primarily consider the child's developmental, physical and
            emotional needs and welfare, thus contravening sections 2511 (a)
            and 251 l(b) of the Adoption Act, 23 Pa.C;S.A. §§ 251l(a) and
            25ll(b).9               ·.


            The trial court abused its discretion and committed an error of
            law when it found, despite a lack of clear and convincing
            evidence, that the child' s permanent placement goal of
            reunification was neither appropriate, nor feasible and ordered a
            goal change to adoption, thus contravening section 635l(f) of the
            Juvenile Act, 42 Pa.C.S.A. § 635 l(f). 10

        Pursuant to Pa. R.A.P. 1925(a), this Opinion is written in support of this Court's
judgment.
                                  STATEMENT OF FACTS
     a. Background
     AppeUant is the biological mother of M.H., born in 2007. Agency involvement began
in September of 2017 when the Agency received a referral based on Appellant's delay in
response to the child's mental health needs, concerns with the condition of the home,
Appellant's drug use, and domestic violence and inappropriate discipline in the home.11
On September 21, 2017, staff at M.H.'s .school became concerned with M.H.'s mental




8
   Concise Statement of Matters Complained ofon Appeal, December 28, 2018 (Orphan's Court docket);
Concise Statement of Matters Complained of on Appeal, December 28, 2018 (dependency docket),
9
   Concise Statement of Matters Complained of on Appeal, December 28, 2018(0rphan's Court docket).
1
 °
II
    Concise Statement of Matters Complained of on Appeal, December 28, 2018 (dependency docket).
   CCCYS Exhibit No. 2, Recommendation for Adjudication and Disposition -Child Dependent,
September 28, 2017 (adopted by court order dated October 10, 2017); N.T. lat 35.
                                                 2
health when she self-harmed by inflicting superficial injuries to 'herself.12 The school
could not reach Appellant by phone, and ultimately the police went to Appellant's home
to inform Appellant of the incident and request that she come to the school.l" Appellant
waited until the following day to take M.H. to crisis care, where it was recommended that
Appellant place the child in outpatient mental health treatment.14 Appellant did not do so,
nor did she take   any action to obtain mental health help for the child."
     An Agency caseworker interviewed ty!Jl. ather school on September 26, 2017, where
the child reported domestic violence in the home between Appellant and AppeJJant's
paramour, as well ·� a lack of food in the home." The child also reported concerns that
Appellant and Appellant's paramour used drugs in the home, and Appellant reported to
the caseworker at that time that a drug test may be positive because of accidental meth
ingestion." At this time, the caseworker confirmed that M.H. was not up to date on
immunizations, and the school sent notice that M.H: would not be permitted to attend
school without updated Immunizations." The child was placed in shelter care and
ordered dependent."




12
   Recommendation for Shelter Care, September 28, 2017 (adopted by court order dated October 10,
2017); CCCYS Exhibit No. 2, Recommendation for Adjudication and Disposition- Child Dependent,
September 28, 2017 (adopted by court order dated October 10, 2017); N.T. lat 35.
13 CCCYS Exhibit No. 2, Recommendation for Adjudication arid Disposition - Child Dependent,
September 28, 2017 (adopted by court order dated October 10, 2017); Transcript ofProceedings, In Re:
Continued Termination of Parental Rights/Goal Change/Permanency Review, December 3, 2018; at29
(Peck, J.) {hereinafter ''N.T. II at_.");
14
   CCCYS Exhibit No. 2, Recommendation for Adjudication and Disposition - Child Dependent,
September 28, 2017 (adopted by court order dated October 10, 2017); N.T. II at .34.
"CCCYS Exhibit No. 2, Recommendation for Adjudication and Disposition- Child Dependent,
September 28, 2017 (adopted by court order dated October 10, 2017); N.T.II at 32-36.
16
   CCCYS Exhibit No. 2, Recommendation for Adjudication and Disposition - Child Dependent,
September 28, 2017 (adopted by court order dated-October 10, 2017); N.T. lat 35.
17
   CCCYS Exhibit No. 2, Recommendation for Adjudication and Disposition - Child Dependent,
September 28, 2017 (adopted by court order dated October 10, 2017); N.T; I at 35.
18
   CCCYS Exhibit No: 2, Recommendation for Adjudication and Disposition - Child Dependent,
September 28, 2017 (adopted by court order dated October l 0, 2017).
19
   Recommendation for Shelter Care, September 28, 2017 (adopted by court order dated October lO,
2017); CCCYS Exhibit No. 2, Recommendation for Adjudication and Disposition - Child Dependent,
September 28, 2017 (adopted by court order dated October 10, 2017).
                                                   3
        Throughout Agency involvement, the permanency plans in place each had the primary
goal of reunification." The Agency's Initial Family Service Plan for Appellant was
developed on October 27, 2017, with continued revisions through June 18, 2018.21 At the
time of the termination and goal change hearing, as testified to by CCCYS caseworker
Debra Zervanos, Appellant's Family Service Plan recommended that Appellant obtain
and maintain adequate and safe housing, work toward improving the parent-child
relationship, eliminate domestic. violence and inappropriate discipline in the home,
achieve drug and alcohol sobriety, achieve mental health stability, and cooperate with the
Agency and the criminal justice system. 22 Appellant took some measures to meet her
goals, but Appellant failed in the follow-through of the Agency's and this Court's most
critical concerns, including continued drug use, lack of progress in her own mental
health, lack of concern for M.H. 's mental health, lack of effort in improving her
relationshipwithM'H, and misplaced blame on M.H. for Ag.ency involvement.
        This Court held a goal change and termination hearing over two days. On. November
28, 2018, this Court ordered the goal change from reunification to adoption.23 At the
close of evidence on December 3, 2018, this Court terminated Appellant's parental
rights.24
        b. Appellant's Status at the Tinie of the Goal Change and Tennination Hearing
        Appellant was expected to maintain adequate and safe housing, work toward
improving the parent-child relationship, eliminate domestic violence and inappropriate
discipline in the home, achieve drug and alcohol sobriety, achieve mental health stability,
and cooperate with the Agency and criminal justice system.25



2
    °
   CCCYS Exhibit No. 6, Initial Child's Permanency Plan dated January l 0, 2018, revised January 16,
2018, June 19,2018, October 22, 2018.
21
   CCCYS Exhibit No.7, Initial Family Service Plan dated October 27, 2017, revised January 16, 2018,
June 18, 2018.                        ·
22
   C,CCYS Exhibit No. 7, Family Service Plan dated June 18; 2018.
23
   Permanency Review Order, November28; 2018 (Peck. J.).
24
   Re: Petition for Involuntary Tennination of Parental Rights of E.C. Under Section 2512 of the
Adoption Act, Final Decree, December 3, 2018 (Peck, J.).
is CCCYS Exhibit No. 7, Family Service Plan dated June 18, 2018.

                                                  4
          Agency concerns with housing stemmed most critically from the unsanitary condition
of the home, the amount of accessible weapons that Appellant and her paramour display
in the home, as wen as the lack ofan appropriate bedroom for Appellant's children.26 As
to weaponry, Appellant and her paramour display knives on the wall of their bedroom,
which posed a danger most particularly to M.H� in light of her suicidal ideations, and had
a BB gun accessible to the children in the kitchen on top of the refrigerator. 27 Testimony
at the termination and goal change hearing showed that at the time of initial Agency
involvement, the bedroom door was left ajar to allow heat from the kerosene heater in the
living room to heat all ofthe home, and the knives were therefore accessible to M.H.28
          An unannounced Agency home-visit in September of 2017 showed debris, garbage,
and old food lying about, and the bedroom for the children consisted of only a mattress
on the floor?9 By March of 2018, still posing concerns in the home were various car
parts, including blow torches, arid dog feces.30 At the termination hearing, Appellant
. presented recent photographs she took of the inside of the home, showing progress she
made about a year after initial Agency involvement, including a bedroom for the
children.31 Appellant testified that, contrary to the Agency's records and testimony, she
kept the bedroom door locked since the lock was recommended to her When she took
M.H. to crisis care.32
          Appellant showed lack of progress and motivation to improve her relationship with
M.H. or cooperate with the Agency. Appellant obtained a parenting assessment; the
resulting recommendation was that she obtain a psychological evaluation, obtain a drug
evaluation, and participate in the parenting education program." Appellant's parent
educator in the program, Erin Brown of Alternative Behavior Consultants ("ABC"),

26    ·
     N.T. I at 38, 49-50.
27
     ld. at 50, 70.
28Id.
29-            ·   ·
   N.T. II at 92-93.
30
   Id. at IL
31
   See, e.g., id. at 20-21. The ABC supervisor noted that the.recent photos depicted the home "look[ingJ
remarkably different now .in these photographs." Id. at 21.
32
   M. at 28.
33
   N.T. I .at 31; N.T. II at 6.
                                                    s
testified that it took her two weeks to get return contact from Appellant to begin the
program.34 Subsequently, Appellant was a no-show for the first and third sessions."
Appellant did ultimately complete the parenting program, but Ms. Brown testified that
Appellant showed lack of accountability or focus on the children during those sessions.
Ms. Brown reported that "a lot of the sessions circled around her relationship with [her
paramour]," and that "[tJhere were times where ... she would place all the blame on one
of the children instead of taking any responsibility for things."36 Ms. Brown explained
that the blame on the children centered mostly on M.H., and that Appellant "made no
mention of [']I did this so ABC occurred.['].';37 Instead, 'i[i]t was more so [M.H.] has a
history of not telling the. truth; And [M.H.] has done this and [M.H.J has done that. So it
was all focused around what [M.H.] has done to lead us to thatpoint."38 M.H. 's testimony
in chambers supported this perception of Appellant's blame of M.H. for Agency
involvement. M.H. testified that at a visit with Appellant, Appellant stated to M.H.,
"[Y]ou could be home with me. You should have never told the school what happened or
you would have never been here."39
           Appellant additionally attended only four of the eleven visits With M.H. that the
Agency offered through ABC.40 Notably, Appellant missed a visit on M.H.'s birthday.41
The caseworker testified that M.H. ''was so very excited to see her mom on her birthday
at ABC, and then her mom didn't show up."42 M.H. left in tears.43
       As to mental health, Appellant's parenting assessment resulted in a recommendation
to obtain a psychological evaluation, and the Family Service Plan additionally listed a
goal for Appellant to obtain a mental health assessment and follow all resulting


34 .          .
     N.T. II at?.
35 !4._
36
   Id. at 8.
37-
   Id. at9.
38 Id.
39
   lsL at 86.
40
   N.T. I at 25-26.
41
   Jg. at 43.
42   Id.
43   Id
     =
                                               6
recommendations." In March of 2018, Appellant sent the Agency caseworker an
evaluation that did not include any input from the Agency or show any indication of
psychological testing." Appellant testified that she              Was aware. the document was
unacceptable to the Agency as an evaluation, but did not obtain any further evaluations
                                                                         46
because she disagreed that the evaluation lacked Agency input.
      Appellant is routinely testing positive for methamphetamines. Appellant was
participating in drug screens from March 2018 through the time of the termination
hearing in November 2018.47 Appellant's first Screening was on March 13, 2018 when
she tested positive for methamphetamines and subsequently failed to appear for
screenings for three ·months.48 Thereafter, Appellant again tested positive for
methamphetamines on June 27, July 12, September 14, September 18, September 26,
October 4; October 15, October 24, and November 8 of 2018.49 In the midst of the
screens, in August of 2018, the caseworker sent Appellant notice that she would be
removed from the program for failing to appear at appointments.F' The Restorative
Sanctions Coordinator who supervised the drug screens testified that she told Appellant
multiple times that she could get Appellant help, given her repeated positive screens, but
Appellant denied using meth other than stating she once accidentally used meth when she
used a friend's vape.51
      Appellant completed three drug and alcohol evaluations but failed to follow through
with the recommendations. The evaluations from May 5� 2()18 and August 2� 2018
recommended outpatient groups for Appellant, but Appellant did not comply and was
therefore discharged against advice.52 Appellant's August 31, 2018 evaluation

44
    Id. at 31, 38. The Agency included the mental health goal in the Family Service Plan because M.H.
reported that Appellant had threatened to harm herself and because of the parenting assessment
recommendation. Id. at 41.
:: Id. at 40�4 L
   N.T, II at 40-41.
47N.T.lat 10.
481d
   ·=
49 Id
50 =
    Id. at 40.
Sl-
    id. at 16, 82.
52
     Id. at 39.
                                                    7
recommended inpatient treatment, but Appellant again failed to comply.53 Appellant
testified that she "never received paperwork in the mail" from the first evaluation, that
she did not comply with a recommendation for group in the second evaluation because
the meeting time interfered with visits with her children and with her work schedule, and
that the third evaluation was "coerced" by the Agency.54 Appellant stated that she
ultimately obtained a fourth assessment because she disagreed with the third assessment's
recommendation to participate in inpatient treatment" At the time of the termination
hearing, Appellant stated she was planning to go to group meetings.56
      As to domestic violence, the Agency's concerns stemmed from M.H.'s statements to
the initial caseworker that Appellant would threaten suicide when Appellant and her
paramour argued, which they frequently did, and that M.H. witnessed Appellant's
paramour pull Appellant by the hair on at least one occasion.57 M.H. also stated that
Appellant's paramour turned off the electricity during an argument with Appellant, which
resulted in M.H.'s younger Sibling tripping over a cinder block and injuring herself inside
the home.58 At the termination hearing, M.H. testified in chambers that Appellant's
paramour hit M.H. with a wooden post, and that Appellant has hit her with a metal
hanger across her back and thrown objects at her when she cried too much.59· M.H. also
stated that she once watched Appellant's paramour's sister "beat up" Appellant In the
home.60 The initial caseworker testified that M.H. was required to carry cinder blocks, lie
on the ground and hold up cinder blocks for periods of time, and engage in other physical
training for discipline; and that Appellant denied such .activities and ultimately blamed
M.H. for M.H. 's removal from the home.61 The extent of Appellant's progress consists of
Appellant giving the caseworker a certificate several years old showing she completed a

 3
'    lQ.:. at 39-40.
� N.T. U at 37-48.
SS            ·
  Id. at38-39.
56
  Id. at 39-40.
57Id. at 91.
58
     Id. at 92.
59
     Id; at 80-81.
60
     Id. at 86.
61
     Id. at 48, 93.
                                             8
domestic violence session, as Appellant felt she needed no more counseling in that area.62
Appellant denies any domestic violencepersists in the household.63
     Appellant ultimately failed to alleviate concerns that led to Agency involvement or
make significant progress on her goals.
     c. M.H.'s Status at the Time of the Hearing
     M.H. is eleven years old. She lives with a foster family but is transitioning into a new
placement with a new foster family, where M;H. stated she is happy to go so that she can
have more children to be around and "finally have brothers. u64 The child will not have to
change schools after her transition and the services she receives at school will not be
               65
interrupted.        The child is in an emotional therapeutic support classroom, which conducts
group and individual therapy in the classroom. 66 She also attends a trauma-based team
meeting every other week." M.H. visits with her maternal and paternal grandparents
every few months at the Agency.68 M.H. has been in contact with her biological father a
few times via phone since she came into Agency care, but he is not a resource for her.69
The Agency was unable to place M.H. and her sibling together, but the children see each
other on a regular basis and their respective foster families are in ongoing contact. 70
     M.H. had been out of Appellant's care for over a year at the time of the termination
hearing.71 M.H; has voiced her hope to see Appellant less and see her "adopted mom"




62
    N.T. I at 39.
63
    Id.
· Id. at 76; N ..T. n at 80.
 64
 65
    N.r. I at 76�77.
 66
    Id. at 47. M.H. takes medication for depression and PTSD diagnoses. Id.
 67 Id.
 68-
  . Id. at 48.
 69
    Id. at 53, The Agency askedM.H.'s biological father to cooperate with all probation and parole
 requirements when he was released from incarceration, but has not heard from him since his release and is
 not aware of his location. Mh
 70
    Id. at 46.
 71
    M.H. was placed in emergency protective custody of the Agency on September 27, 2017. CCCYS
 ExhibitNo. 2, Order for Emergency Protective Custody, September 27, 2017 (Guido, P.J.); N.T. I at 34.
                                                            9



                                �-·-·----------�------------------�---·-·-·-·------ .   .   ..
more." She expressed continuing concern with violence in Appellant's home and
Appellant's drug use, and hopes to move forward with her foster fainily.73
                                            DISCUSSION
     This Court begins by addressing the standard of review applicable to Appellant's
claims .. Pennsylvania appellate. courts "adherel] to the view that the trial court is in the
best position to determine credibility, evaluate the evidence, and make a proper ruling."
In re R.I.S., 36 A.3d 567, 572 (Pa. 2011) (internal citations omitted). Absent an abuse of
discretion or error of law, where the trial court's findings are supported by competent
evidence, an appellate court must affirm the trial court even though the record could
support the opposite result. In the Interest of R.J.T., 9 A.3d 1179, 1190 (Pa. 2.010).
Pennsylvania courts have held that "an abuse of discretion does not result merely because
the reviewing court might have reached a different conclusion. Instead, a decision may be
reversed for an abuse of discretion only upon demonstration of manifest
unreasonableness, partiality, prejudice, bias, or ill-will;" In re. Adoption of S.P., 47 A.3d
817, 826 (Pa.2012) (internal citations omitted).
     Appellant argues that this Court erred in terminating her parental rights under 23
Pa.C.S. § 25 ll(a) and (b), and. that this Court erred in ordering the goal change to
adoption.74 We begin by addressing the termination of parental rights. When evaluating a
petition fortermination of parental rights, a court must.conduct.a two-part analysis. First,
a court must determine if the Agency has proven that at least one of the statutory grounds
of termination set out in 23 Pa.C.S. § 251 l(a) has been met. See In re B.L.W., 843 A.3d
380, 384 (Pa. Super. 2004) (en bane). Second, the court must evaluate whether the
termination is in the best interest of the child, as required by 23 Pa.C.S. § 251l(b). Id.
The burden is on the Petitioner to prove by clear and convincing evidence/' that the


72
    N.T.11 at 85.
73
    Id. at 85-87, 100.
7
  � Concise Statement of Matters Complained of on Appeal, December 28, 2018 (Orphan 's-Court docket);
Concise Statement of Maners Complained of on Appeal, December 28, 2018 (dependency docket).
75
    "Before terminating a parent's rights, the trial court must receive testimony 'that is so clear; direct,
weighty and convincing-as to enable the trier of fact to come to a clear conviction, without hesitance. of
                                                     10
asserted grounds for.seeking the termination of parental rights are valid. In re R.N.J., 985
A.2d 27J, 276 (Pa. Super. 2009). Appellant argues that the Agency failed to meet the
statutory grounds for termination of parental rights under 23 Pa.C.S. § 25ll(a) and (b ).
   a. Sufficiency ofEvidence ofStatutocyGroundUnder23 Pa.C.S. § 251Ha)
   The fulfillment of any one subsection of Section 251 l(a) satisfies a threshold
sufficient for a court to proceed to evaluate the best interests of the child under Section
25li(b). In re B.L.W., 843 A.3d 380, 384 (Pa, Super, 2004) (en bane). The Agency
alleged   in its Petition the following grounds under Section 25ll(a) to terminate
Appellant's parental rights:
           I.       23 Pa.C.S.A 2511 a (2): The repeated and continued
                    incapacity, abuse, neglect or refusal of the. parent has
                    caused the child to be without essential parental care,
                    control or subsistence necessary for the child's physical or
                    mental well-being and causes of the incapacity, abuse,
                    neglect or refusal cannot or will not be remedied by the
                    parent.
           II.      23 Pa.C.S.A 2511 a (5): The child has been removed
                    from the care of the parent by the court or under a
                    voluntary agreement with an agency for a period of at
                    least six months, the conditions which led to the removal
                    or placement of the child continue to exist, the parent
                    cannot or will not remedy those conditions within a
                    reasonable period of time, the services or assistance
                    reasonably available to the parent are not likely to remedy
                    the conditions which led to the removal or placement of
                    the child within. a reasonable period of time, and
                    termination of the parental rights would best serve the
                    needs and welfare of the child.
            III.    23 Pa. C.S.A 2511 a (8): The child has been removed
                    from the care of the parent by the court or under a
                    voluntary agreement with an agency, twelve. months or
                    more have lapsed from the date of the removal or
                    placement, the conditions which led to the removal or
                    placement of the child continue to exist, and termination



the truth of the precise facts in issue.?' In re Adoption of A.C., l62 A.3d 1123, 1133 (Pa. Super. 2017)
(quoting In re Adoption ofAtencio, 650 A.2d l 064, 1066 (Pa. 1994)).
                                                    11



                                                   ----·----.
                   of parental rights would best serve the needs and welfare
                   of the child.76

     In this case, M.H. was placed in emergency protective custody of the Agency on
September 27., 201777 and ordered dependent and placed in shelter care on September 28,
2017,78 over a. year prior to termination of Appellant's parental rights on December 3,
201.8.79 M.H. was removedfrom Appellant's care based on M.H.'s mental health crisis at
school and Appellant's delay in response thereto, as well as reports of domestic violence
and inappropriate punishment for M.H: in the home. 80 Shortly after the Agency received
the referral for M.H., the caseworker learned from Appellant that she "had accidentally
taken [m]ethamphetamines by vaporization provided by a friend," and learned ofM.H.'s
concerns for Appellant and her paramour's drug use in the home. 81
     Over the course of the 14 months since M.H.'s removal from Appellant's care, the
Agency revised the Family Service Plan twice to help Appellant make the changes
necessary to appropriately care for the child. 82 Appellant's overall progress with her goals
can be summarized by a statement the caseworker made at the termination hearing:
           I think she tries; I think [Appellant] starts. It's the follow-
           through, the completion. . . . And in fact, very recently I even
           sent her a letter and tried to step by step [tell Appellant] what
           needed to be done, all the objectives that she needed to still do to
           complete. When we were out at her home, we did that. We had a
           team meeting following the last hearing, so there were
           opportunities ..... I think [Appellant] will schedule a drug and
           alcohol evaluation [for example], and then maybe she'll be late to
76
   Petition for Involuntary Tennination of Parental Rights of E.C. Under Section 2512 of the Adoption
Act, November 15, 2018.
77
   CCCYS Exhibit No. 2, Order for Emergency Protective Custody, September 27, 2017 (Guido, P.J.);
N.T. I at 34.
78
   Recommendation for Shelter Care, September 2 8, 2017 (adopted by court order dated October I 0,
2017); CCCYS Exhibit_No.2, Recommendation for Adjudication and Disposition-Child Dependent,
September 28, 2017 (adopted .by court order dated October 10, 2017).
79
   Re: Petition for Involuntary Termination of Parental Rights ofE'.C. Under Section 2512 of the
Adoption Act, Final Decree, December 3, 2018 (Peck,J;),
80
   CCCYS Exhibit No. 2, Order for Emergency Protective Custody, September 2 7, 2017 (Guido, P .J .);
11
   Recommendation for Shelter Care, September 28, 2017 (adopted by court order dated October 10,
2017); N:T. I at 35.
82
   CCCYS Exhibit No. 7, Initial Family Service Plan dated October 27, 2017, revised January 16, 2018,
June 18, 2018.
                                                  12



                         - ------------------ ·-------
                    it; and it will need to be rescheduled or maybe she' 11 forget or
                    maybe she'll go and do that part, but then not do the
                    recommendations. So we often just start. It just doesn't follow
                    through.83
      Appellant' s progress has been minimal. Appellant refuses to follow recommendations
based on her disagreement with the same. Appellant was expected to work on her
relationship with .M.H., but missed so many scheduled visits, including M.H. 's birthday
visit, that the visitation supervisor and caseworker both testified that it was difficult to
report on the quality of the visits because oftheir infrequency."
      Appellant's parenting skills assessment resulted in a recommendation to attend a
parenting skills course, for which Appellant missed two of the first three appointments.85
When Appellant did appear and complete the program, she placed blame on M;H. for
Agency involvement; 86 leading the parent educator to have concerns with Appellant's
ability to make strides without "some sort of understanding of what [her] part or role is in
a situation."87
      Appellant's denial of responsibility for the conditions leading to M.H. 's removal
reverberated throughout Agency involvement, preventing Appellant from meeting her
Family Service Plan goals, Appellant tested positive for methamphetamines in March of
2018, missed three months of testing, and then again tested positive in June, July,
September, October, and. November of 2018 just prior to the termination hearing. 88
Appellant, however, refused help and denied using meth other than an "accidental
ingestion" around the time of the Agency referral in September of 2017.89 Appellant
additionally failed to meet her mental health goal for failure to allow the Agency
adequate input into her mental health evaluation. 90



83
   N.T; I at 71-72.
   Id. at 21, 43.
s,·-
S4
   N.T.11 -.'at 10.
86
     Id. at 8-9.
87
     Id. at 16.
88
     N.T. I at 8-10.
89          ·   ·
   Id. at 16, 82,
90
   N.T.11 at40-41.
                                                      13
    Since M.H.   was   removed from Appellant's care, Appellant has made only minimal
 strides in achieving her goals and failed in the follow-through in every arena to the extent
 that the circumstances prompting Agency involvement from the start continue to exist,
 over a year after Agency intervention. Accordingly, Section 251 l(a)(8) is satisfied. The
 Agency has also proven by clear and convincing evidence that Appellant will not remedy
. these conditions within a reasonable period oftime, given Appellant's lack of willingness
 to accept her role in Agency involvement and failure to make any significant progress to
 remedy the circumstances leading thereto in the 14 .months Appellant had to make those
 changes. Section 25ll(a)(5) is therefore satisfied. Finally, the Agency satisfied Section
 25ll(a)(2) by clear and convincing evidence given Appellant's repeated neglect of
 M.H.' s mental health needs, causing her to be without essential parental care. Given
 Appellant's denial of responsibility for her role in the circumstances, it appears such
 neglect ofM.H. will not be remedied in the future.
     With at least one of the statutory grounds met pursuant to 23 Pa.C.S. § 251l(a), this
 Court turned to Section 25ll(b)-whether termination .serves the best interests of the
 child, as discussed infra.
     b. Sufficiency of Evidence that Termination of Parental Rights was in the Child's
        Best Inter�t
     Section 2511 (b) requires that this Court determine whether termination is in the best
 interests of the child. A trial court "shall give primary consideration to the
  developmental, physical and emotional needs and welfare of the child." 23 Pa.C.S. §
  251 l(b). See also In re B.L.W .• 843 A.3d 380, 384 (Pa. Super. 2004) (enbanci (outlining
 the two-step analysis). Furthermore, "the rights of a parent shall not be terminated solely
  on the basis of environmental factors such as inadequate housing. furnishings. income.
  clothing and medical care if found to be beyond the control of the parent." 23 Pa.C.S. §
 2511 (b ). Pennsylvania appellate courts have stated that the emotional needs and welfare
  of the child have properly been interpreted to include "intangibles such as love, comfort,
  security. and stability�t,In re K.M .• 53 A.3d 781, 791 (Pa. Super. 2012). When making a


                                              14



                                    ·---       ···-·-·---"····---·-············
Section 2511 (b) determination, the courts are to focus on the child, not the parent. In Re
Adoption of C.L.G., 956 A.2d 999, 1008 (Pa, Super 2008) (en bane).
      This   Court finds competent evidence in the record that it is in M.H. 's best interests to
terminate Appellant's parental rights and allow M.H. to transition into the care of her new
foster family. Testimony from the current caseworker, the initial caseworker, the
guardian ad litem, the attorney for the child, the ABC visitation supervisor, the parent
educator, and M.H. herself evidenced that M.H.'s best interests cannot be vindicated in
Appellant's care and are instead with a family that can care for M.H. and provide for her
the stable, permanent, and safe home that an ll-year-old child requires.
      M.H. will be transitioning into a new foster borne where she is happy to go and spend
the most time she can with her new foster mother, with whom she feels comfortable."
She is also happy to "finally have brothers."92 M.H. stated frankly, "[sjometimes I just sit
in my room on Mondays and be Hke is it Friday yet because I just want to go with like
my adoptive mom."93 She is receiving the mental health services she needs both inside
and outside of school and is doing well in those services.94 She is also visiting with her
grandparents and with her sister." At the time of the termination hearing, 14 months had
passed since M.H. was removed from Appellant's care, and M.H. has since adjusted well.
In that time; Appellant failed to follow through with any services to remedy the Agency's
and this Court's concerns about M.H.'s well-being in her care. The Agency has proven,
by clear and convincing evidence, that it is in the best interests of the child to terminate
Appellant's parental rights pursuant to 23 Pa.C.S. § 251 l(b).
      c. Goal Change to Adoption and Appellant's Progress
      Finally, Appellant complains on appeal,
               The trial court abused its discretion and committed an error of
               law when it found, despite a lack of clear and convincing
               evidence, that the child's permanent placement goal of

91
  ·Id. at 80.
92 Id.
93!d..at85.
94
   N .T. I at 47.
95
   Id. at 4648.

                                                  15
           reunification was neither appropriate, nor feasible and ordered a
           goal change to adoption, thus Contravening section 635l(f) of the
           Juvenile Act, 42 Pa.C.S.A. § 6351 (f);96

       When considering a petition for a goal change to adoption of a dependent child,
the trial court will evaluate:
           the continuing necessity for and appropriateness of the
           placement; the extent of compliance with the service plan
           developed for the child; the extent· of progress made towards
           alleviating the circumstances that necessitated the original
           placement; the appropriateness and feasibility of the current
           placement goal for the child; and a likely date by which the goal
           for the· child might be achieved.
In Interest of A.N.P ., 15,S A.3d 55, 66 (Pa. Super 2017) (internal citations omitted).

       Although reunification of the family is the primary permanency goal, the Juvenile
Act mandates the arrangement of "another alternative permanent family when the unity
of the family cannot be maintained!' 42 Pa.C.S. § 6301(b) .. Accordingly, reuniting a child
with his or her biological parent(s) rather than changing the .goal to adoption should not
become "rigid adherence to the principle regardless of the circumstances." In re J.S.W.,
.651 A.2d 167, 170 (Pa. Super 1994). Changing a.child's goal to adoption is based on the
policy that "[a] child's life simply cannot be put on hold in the hope that the parent will
summon the ability to handle the responsibilities of parenting." In re Adoption of M.E.P .•
825 A.2d 1266, 1276 (Pa. Super. 2003). If a child welfare Agency has made reasonable
efforts at reunification that have failed, then within 18 months, the Agency must redirect
its efforts toward finalizing permanency for the child in an adoptive home. In re G.P.-R.,
851 A.2d 967 (Pa. Super. 2004) (emphasis added). The trial court looks to subsections
635 l( e), (f), (f.l), and (g) of the Juvenile Act97 to determine the permanency goal that is
"best suited to the safety, protection, and physical. mental, and moral welfare of the
Child." In Interest of A.N.P .• 155 A.3d at 67. The best interests ofthe child must direct
the Court's reasoning, and the "[s]afety, permanency, and well-being of the child must

96
   Concise Statement of Matters Complained of on Appeal, December 28, 20 i 8 ( dependency docket).
91      .       ·  · ·
 · See 42 Pa.C.S. § 6351.
                                                                              16



                          •'   ,.. ,··-•·' ·�·······----.. --•·••--·•w•-••,.•-·-·•-•••••"-·••- -�·•   .
take precedence over all other considerations, including the rights of the parents." In re
A.i906 A.2d 596 (Pa. Super. 2006); In re N.C., 909 A.2d 818, 823 (Pa. Super 2006)
(emphasis in original).
        This Court's decision to order the goal change to adoptiort was not .one of
determining that the child has waited long enough for permanency, though M.H. has, or
that the time when Appellant will be able to appropriately c_are for and ensure the safety
and mental well-being of the child is at some time too far into the future. This Court
ordered the goal change because ofsufficient. evidence that such a time will not come.
Appellant has demonstrated an unwillingness to change the circumstances that led to
Agency involvement because of, evidently, her belief that she is not in need of Agency
services arid that the Agency's concerns have somehow been contrived from the start or
the result of fabrications on the part of M.H. Fourteen months passed between M.H. 's
removal from Appellant's care and the goal change to adoption permanency. As
discussed in the above sections of this Opinion, Appellant is unwilling to accept her role
in.Agency involvement and has refused to accept or act on recommendations made to her
in the 14-month effort to reunify Appellant with the child.
         In March of 2018, Agency visits to the house still showed dog feces in the home,
blow torches and car parts lying about, the plethora of decorative knives still present and
accessible to a child showing suicidal ideations, and no appropriate bedroom for
Appellant's children.98 Appellant tested positive for methamphetamines from March of
2018 through November of 2018, and continues to deny any drug use at all outside of
"accidentally ingesting meth" once prior to Agency Involvement." Appellant refused to
obtain a drug and alcohol assessment and follow up on recommendations based on her
disagreement with the same and insistence she does not need help.100 Appellant attended
only four of eleven visits with M.H. offered by the Agency.i'" Appellant was asked to
attend parenting education services, but spent, according to the parent educator, an

98
   N.T. II at 1 I.
99
   N.T. I at I 0,. 16, 82;. N.T. II at 39.
100
    N.T. JI at 37-40.
101
    N.T. I at 25-26.
                                                    17



                                   ..   ····--·------
                                  unsettling amount of time blaming: M.H. for the status ofher life and discrediting M.H. 's
                                  mental health needs.102
                                                 It is .the best interests of the child that must drive this Court's reasoning and take
                                  precedence over Appellant's insistence that she is not in need of services or Agency
                                  involvement to parent the child. M.H. is eleven years old. She is aware of why the
                                  Agency got involved, why the Agency removed her from Appellant's home, and the
                                  consequences of the Agency's petitions for a goal change and for termination of
                                  Appellant's rights.103 M.H. voiced concerns at the hearing that she voiced from the start
                                  about Appellant's drug use and inappropriate punishment and domestic violence in the
                                  ho�e.104 Those circumstances remained unchanged since September of20t7.
                                                 This Court joins in.the Agency's and the guardian ad litem'» position that the most
                                  appropriate permanent placement for M.H. is the foster home to which she is now
                                   transitioning, based on Appellant's lack of progress toward the most critical goals the
                                  Agency set for her and discussed with her repeatedly. This Court determined after
                                   consideration of all the evidence that reunification would mean placing the child in nearly
                                   the same position she was in at the start Agency involvement. Most notably, Appellant is
                                  still testing positive for methamphetamines and still void of personal responsibility for
                                   how her conduct and care affect M.H., a child in need of mental health services.
                                   Appellant instead denies drug use, refuses mental health services for herself, and
                                   evidently views Agency involvement as the direct result of the child's conduct.
                                   Reunification. is not feasible nor in the best interests ofthe child.
                                                                                       CONCLUSION
                                                 This Court finds the, issues raised by Appellant on appeal without merit. For the
                                   reasons articulated in the above Opinion, this Court respectfully requests the Superior
                                   Court of Pennsylvania to affirm this Court's order granting the Agency's Petition for



                                    102
                                          N.T. II at 16-17.
                                    103
                                          Id. at 78.
                                   ·104   I!t.. at 80-87.
                                                                                                  18



-----·   ·•   .   ---�--·---�--- ....   --�-   ---------      .   ·'   --   -----···---·------·-·· ···-· ····-····----·-.
Termination of Parental Rights of Appellant, E.C., and the child's permanency goal
change to adoption.


                                              BY THE COURT,



                                              Christy lee L. Peck,      J.


R.H. Hawn, Jr., Esq.
The Law Offices of R.H. Hawn, Jr., LLC
39 Old Coach Lane
Carlisle, PA 17013
Attorney forAppellant/Mother

Lucy Johnston-Walsh, Esq.
Children's Advocacy Clinic
45 N. Pitt Street
Carlisle, PA 17013
Guardian ad litem

Lindsay D. Baird, Esq.
Cumberland County Children & Youth Services
16 West High Street
Suite 200
Carlisle, PA 17013
Solicitor for CCC.&YS




                                         19